Citation Nr: 0945692	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic traumatic 
stress disorder (PTSD) from April 30, 1992, to March 29, 
2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969 
and from May 1979 to August 1979.  He also served in the 
Reserve.

This matter comes before the Board of Veterans' Appeals from 
a February 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In October 2007, the Board remanded this issue for further 
development.  In a March 2009 rating decision, the VA Appeals 
Management Center/RO assigned a 70 percent disability rating 
for the period from April 30, 1992, to March 29, 2004.

In August 2008, the Veteran raised the issue of entitlement 
to a current rating in excess of 70 percent for PTSD.  This 
claim has not been adjudicated.  Accordingly, this claim is 
referred for immediate consideration by the RO.


FINDING OF FACT

In November 2007, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he no longer 
wished to pursue the claim of entitlement to an evaluation in 
excess of 70 percent for posttraumatic stress disorder from 
April 30, 1992, to March 29, 2004.


CONCLUSION OF LAW

With respect to the issue of entitlement to an evaluation in 
excess of 70 percent for posttraumatic stress disorder from 
April 30, 1992, to March 29, 2004 the criteria for withdrawal 
of a Substantive Appeal by the Veteran have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the veteran or by his authorized representative. 38 
C.F.R. § 20.204 (2009).

In November 2007, the Veteran withdrew his appeal with 
respect to the issue of entitlement to a rating in excess of 
70 percent from April 30, 1992, to March 29, 2004.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the issue, and it is dismissed.

In reaching this decision the Board acknowledges that in 
August 2008 the Veteran submitted a new claim of entitlement 
to an increased rating for posttraumatic stress disorder.  
The Veteran has yet to perfect an appeal concerning that 
issue, and hence, the Board may not exercise jurisdiction 
over it.  As noted above this new claim is referred to the 
regional office for appropriate consideration.   
 

ORDER

The issue of entitlement to an evaluation in excess of 70 
percent for PTSD from April 30, 1992, to March 29, 2004, is 
dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


